Baker, J.,
dissenting.
I respectfully disagree with the majority’s finding that the trial court erred in dismissing wife’s suit. The majority states that “cohabitation does not require an intent to remain somewhere indefinitely, while domicile does.” I am of opinion that intent is as important in determining the place of “last cohabitation” as it is in determining residency or domicile. I am further of opinion that a person’s intent is a factual issue and that the trial court is the tribunal for the resolution of facts. If a factual determination of intent must be made, our assignment is to review the record and decide whether it contains evidence sufficient to support the judgment of the trial court. See Code § 8.01-680.
“Error is not presumed. The presumption is that the judgment of the trial [judge is] supported by good and sufficient evidence.” Luhring v. Finley, Inc., 202 Va. 260, 262, 117 S.E.2d 126, 128 (1960). We may not disturb the findings of the chancellor where they are supported by credible evidence. Shaughnessy v. Shaughnessy, 1 Va. App. 136, 138-39, 336 S.E.2d 166, 168 (1985). Where facts are at issue, they must be viewed most favorable to the party who prevailed in the trial court. Railway Express Agency, Inc. v. Moore, 201 Va. 928, 931, 114 S.E.2d 626, 629 (1960).
In support of the judgment of the trial court this record discloses that in 1982 the parties established their home and residence in Middlesex. They remained there spring, summer and fall, temporarily living in the “Richmond area . . . when the weather was bad.” They purchased an apartment in Richmond but considered it an investment for rental purposes. Their tax return filed in 1985 declared Middlesex as their place of residence. The tax return further disclosed their investment intent as to the Richmond property, since they deducted depreciation and insurance. The trial court noted that depreciation and insurance cannot be deducted for one’s personal residence. In 1984, subsequent to their purchase of the Richmond apartment, they registered to vote in Middlesex and their voter registration has continued without interruption. Moreover, prior to 1984 the parties had voted in Henrico and Hanover counties, but never in Richmond.
Shortly before their separation in the fall of 1985, the parties took refuge in the Richmond apartment because hurricane Gloria *204had struck the area of their Middlesex residence. They intended to return to Middlesex not later than March after the bad weather subsided, and their living in Richmond was found by the trial court to be for a definite temporary period.
“Residence or domicile, as used in statutes dealing with divorce, contemplates the intention to live in [a place] permanently or certainly for an indefinite time.” Howe v. Howe, 179 Va. 111, 118, 18 S.E.2d 294, 297 (1942) (emphasis added). Abiding in a particular location without the intention to live there permanently or indefinitely, does not create a statutory residence. Id. “In any event, the intention to make the adopted home a permanent home must appear. Time is not of the essence; intention is.” Id. at 119, 18 S.E.2d at 297 (emphasis added). While Howe dealt with residency, Colley v. Colley, 204 Va. 225, 129 S.E.2d 630 (1963) considered cohabitation as that word was used in Code § 20-96(B), and expressed the view that cohabitation, in its proper meaning in the law of divorce has reference to a “continuing condition.” Id. at 229, 129 S.E.2d at 632. In further discussing the cohabitation issue, the Court in Colley quoted with approval the foregoing references to intent contained in Howe. Id. at 229, 129 S.E.2d at 633. It seems both reasonable and logical that, contrary to the majority’s view, intent governs residence, domicile and the place of last cohabitation. The intention of the parties while staying in Richmond was shown to be for a single purpose, to-wit, to escape bad weather. One does not prove his intent by merely declaring it to be fact. It is the totality of the evidence as presented to and judged by the trial court that determines that issue.
Insofar as an intent to change their place of residence or cohabitation within the meaning of Code § 20-96(B), there is no demonstrative act disclosed by this record which shows that the finding of the trial court was clearly wrong or without evidence to support it. To the contrary, the record discloses that the parties were registered voters of Middlesex and that status had not been changed.1 The record also discloses that the purpose of owning the place in which they were temporarily residing under the same roof was to *205lease it to others.2 Except for an occasional overnight stay in Richmond the evidence established that the parties occupied the apartment only to avoid bad weather. All the words and phrases usually associated with cases presenting issues of the kind before us, such as “intention,” “domicile,” “residence,” “permanently” and “intent to remain ... for an indefinite period of time” suggest that the Middlesex property was the location of “last cohabitation.” The trial court’s finding was made upon the evidence adduced at trial and we are not free to substitute our judgment for that of the trial court. To reverse the trial court’s decision, we must declare that there are no facts in this record to support the judgment, and that contrary to the trial court’s finding the parties intended to remain in the Richmond apartment beyond March and for an indefinite period. Such a finding, in my opinion, would be an erroneous application of the appellate standard of review. Code § 8.01-680. The majority has reviewed the facts and found that the parties “last cohabited” in the City of Richmond. The majority thus holds that there is no evidence in this record which would permit the trial court to find otherwise. To reach their conclusion the majority declares that “cohabitation does not require an intent to remain somewhere indefinitely . . .” and asserts that the term “last cohabited” merely means dwelling “together under the same roof with more or less permanency.” Webster3 defines “permanency” to mean “something permanent” and defines permanent as “lasting or intending to last indefinitely without change.” The American Heritage Dictionary4 defines “permanency” to mean “one that is permanent.” It ascribes the meaning of “permanent” to be “fixed, and changeless; lasting or meant to last indefinitely and not expected to change in status, condition or place.” I respectfully suggest that the evidence in this record reveals no more or less fixed or changeless condition, nor does it show that the parties’ stay in Richmond was “meant to last indefinitely.” In fact, the evidence discloses that their “status, condition or place” was expected to change as soon as the weather permitted. Even by the majority’s definition of “more or less permanency,” I am of opinion that the judgment of the trial court is supported by the evidence and should be sustained.
*206In conclusion I note that the Supreme Court of Virginia has declared that jurisdiction in divorce suits is purely statutory, and that when the General Assembly confers such jurisdiction on divorce courts, it accomplishes the purpose using clear, detailed language. Johnson v. Johnson, 224 Va. 641, 645, 299 S.E.2d 351, 354 (1983). If by the use of the phrase “in which the parties last cohabited” the General Assembly intended to confer jurisdiction on divorce courts in locations where parties reside during temporary stays at summer abodes or dwellings used to ride out storms, it should express that intention in clear, detailed language. No such intention is found in Code § 20-96(B).
Because there was sufficient evidence to support the judgment of the trial court I would affirm.

 Howe v. Howe. 179 Va. 111, 119, 18 S.E.2d 294, 297 (1942) noted voter registration as a significant item of disclosing one’s intent. Code § 24.1-41 provides the qualification precedent to registering to vote is that the registrant be a resident of the precinct in which he registers.


 Proof thereof was contained in their tax returns wherein they deducted depreciation and insurance costs, items not allowed on one’s residence.


 Webster’s New Twentieth Century Dictionary 1335-36 (2d ed. 1965).


 The American Heritage Dictionary 924 (2d College ed. 1985).